Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 1 of 31




     EXHIBIT C




                                                                  Exhibit C
      Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 2 of 31                                  10/22/2019 8:59 AM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37842040
                                                                                                                    By: Iris Collins
                                                                                                      Filed: 10/22/2019 8:59 AM

                                                    CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                                IN THE DISTRICT COURT
    Plaintiff,

   V.
                                                                     269TH JUDICIAL DISTRICT




                                                                                          k
   ALLSTATE VEHICLE AND




                                                                                       ler
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                                    tC
   Defendants.                                                       HARRIS COUNTY, TEXAS




                                                                                ric
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY



                                                                     rg
AND IDOLINA STOCKERT, Defendants in the above styled and numbered cause of action, and
                                                                     Bu
in response to the complaints filed against them, would respectfully show unto this Honorable
                                                                    n
                                                           ily

Court and Jury as follows:
                                                           ar
                                                          M




                                                               I.
                                                     of




                                                    GENERAL DENIAL
                                                 e
                                           ffic




          At this time, Defendants assert a general denial to Plaintiff’s Original Petition and all
                                       O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y
                                op




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial
                   fic




the State of Texas.
            of




                                                               II.
          Un




                                                    SPECIFIC DENIALS

          Plaintiff’s claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.



 Shenavari vs. Allstate, et al.                                                                       Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
      Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 3 of 31



          Plaintiff failed to comply with certain conditions precedent to the policy prior to filing this

lawsuit.

          Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiff’s claims are barred, in whole or in part, because the losses alleged by Plaintiff was




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, knowing or reckless acts, or failure to




                                                                              ric
mitigate damages by Plaintiff.




                                                                           ist
                                                                        sD
          Defendants hereby give notice that it intends to rely upon such other defenses as may become




                                                                      es
available or apparent during the course of discovery and thus reserve the right to amend this answer.



                                                                   rg
                                                            III.
                                                                   Bu
          Pursuant to Texas Rules of Civil Procedure, Defendants request that Plaintiff disclose
                                                                 n
                                                            ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l).
                                                     of




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendants further request disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                           IV.
                       ial
                   fic




          Defendants formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




 Shenavari vs. Allstate, et al.                                                                 Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
      Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 4 of 31



                                                           V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.




                                                                                         k
                                                                                      ler
21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic




                                                                                   tC
service email address, and service through any other email address will be considered invalid.




                                                                               ric
          WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Plaintiff recover nothing




                                                                            ist
                                                                         sD
of and from Defendants by reason of this suit, that Defendants be discharged without delay, with costs of




                                                                      es
court, and for such other and further relief, both general and special, at law and in equity, to which



                                                                   rg
Defendants may be justly entitled, and for which Defendants will in duty bound, forever pray.
                                                                Bu
                                                                Respectfully submitted,
                                                                n
                                                            ily

                                                                SUSAN L. FLORENCE & ASSOCIATES
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic




                                                                KIMBERLY BLUM
                                       O




                                                                TBN: 24092148
                                   y




                                                                811 Louisiana St Ste 2400
                                op




                                                                Houston, TX 77002-1401
                           C




                                                                HoustonLegal@allstate.com
                                                                (713) 336-2812
                       ial




                                                                (877) 684-4165 (fax)
                   fic
            of




                                                                ATTORNEY FOR DEFENDANTS
          Un




 Shenavari vs. Allstate, et al.                                                                 Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
      Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 5 of 31



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 22nd day




                                                                                       k
                                                                                    ler
of October, 2019, to:




                                                                                 tC
David A. Christoffel




                                                                             ric
State Bar of Texas Number: 24065044
CHRISTOFFEL LAW GROUP, P.L.L.C.




                                                                          ist
3027 Marina Bay Drive, Suite 230




                                                                       sD
League City, Texas 77573
Telephone: (281)429-8402




                                                                    es
Facsimile: (281)429-8403
christoffellawgroup@gmail.com


                                                                  rg
ATTORNEY FOR PLAINTIFF                                          Bu
                                                                VIA E-SERVE
                                                               n
                                                           ily
                                                           ar
                                                          M
                                                     of




                                                                KIMBERLY BLUM
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Shenavari vs. Allstate, et al.                                                                    Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
    Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 6 of 31                             10/22/2019 8:59 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37842040
                                                                                                             By: Iris Collins
                                                                                               Filed: 10/22/2019 8:59 AM

                                         CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 NOTICE OF ELECTION OF LEGAL RESPONSIBILITY
                            FOR IDOLINA STOCKERT




                                                           es
        TO THE HONORABLE JUDGE OF SAID COURT:



                                                         rg
                                                     Bu
        COMES NOW Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE
                                                  n
COMPANY (“Allstate”) and files its Election of Legal Responsibility for IDOLINA STOCKERT
                                                ily
                                               ar


under Section 542A.006 of the Texas Insurance Code (“Election”) as follows:
                                           M




                                    I.         BACKGROUND
                                         of
                                    e




        Plaintiff filed a claim with Allstate. The claim was adjusted by one or more individuals at
                                ffic




Allstate’s request, including Defendant, IDOLINA STOCKERT. Plaintiff subsequently filed this
                            O




action naming as defendants Allstate and IDOLINA STOCKERT.
                          y
                       op




        For purposes of this Election, IDOLINA STOCKERT was an Allstate “agent” under Texas
                    C
                 ial




Insurance Code section 542.A.001, which defines the term “agent” as an employee, agent,
              fic




representative, or adjuster who performs any act of Allstate’s behalf. See TEX. INS. CODE
          of
        Un




542A.001.

                                         II.    ELECTION

        Under section 542A.006(a) of the Texas Insurance Code, Allstate hereby elects to accept

legal responsibility for whatever liability IDOLINA STOCKERT might have to Plaintiff for


                                                                                                  PAGE 1
    Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 7 of 31



       IDOLINA STOCKERT’s acts or omissions related to Plaintiff’s claims subject of this suit.

       By this pleading, Plaintiff has provided written notice of Allstate’s election of IDOLINA

STOCKERT.

                            III.    DISMISSAL WITH PREJUDICE




                                                                            k
                                                                         ler
       As statutorily mandated, under section 542A.006(c) of the Texas Insurance Code and based




                                                                      tC
on Allstate’s election, this Court “shall dismiss” this action against IDOLINA STOCKERT with




                                                                  ric
prejudice. See TEX. INS. CODE 542A.006(c).




                                                               ist
                                                            sD
       Allstate hereby requests the Court enter all such documents necessary to effectuate this




                                                         es
dismissal with prejudice.



                                                      rg
                                                   Respectfully submitted,
                                                   Bu
                                                n
                                                   SUSAN L. FLORENCE & ASSOCIATES
                                             ily
                                           ar
                                          M
                                      of
                                    e




                                                   KIMBERLY BLUM
                                   ffic




                                                   TBN: 24092148
                             O




                                                   811 Louisiana St Ste 2400
                          y




                                                   Houston, TX 77002-1401
                       op




                                                   HoustonLegal@allstate.com
                    C




                                                   (713) 336-2812
                                                   (877) 684-4165 (fax)
                 ial
              fic




                                                   ATTORNEY FOR DEFENDANTS
         of
       Un




                                                                                         PAGE 2
    Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 8 of 31



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 22nd day of October, 2019, to:

David A. Christoffel




                                                                              k
State Bar of Texas Number: 24065044




                                                                           ler
CHRISTOFFEL LAW GROUP, P.L.L.C.
3027 Marina Bay Drive, Suite 230




                                                                        tC
League City, Texas 77573




                                                                    ric
Telephone: (281)429-8402
Facsimile: (281)429-8403




                                                                 ist
christoffellawgroup@gmail.com




                                                              sD
ATTORNEY FOR PLAINTIFF




                                                           es
                                                        rg
                                                    Bu
                                                  n
                                               ily

                                                    KIMBERLY BLUM
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
             fic
         of
       Un




                                                                                            PAGE 3
    Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 9 of 31



                                      CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 ORDER ON DEFENDANTS’ NOTICE OF ELECTION OF
                    RESPONSIBILITY FOR IDOLINA STOCKERT




                                                            es
        Be it remembered that on this day, DEFENDANTS’ NOTICE OF ELECTION OF



                                                         rg
                                                     Bu
RESPONSIBILITY FOR IDOLINA STOCKERT was considered. Upon consideration of the
                                                  n
motion, the Court is of the opinion that Defendants’ request should be granted.
                                               ily
                                             ar


        It is, therefore, ORDERED, ADJUDGED and DECREED that IDOLINA STOCKERT
                                         M




is dismissed from this lawsuit with prejudice to refiling of same.
                                      of
                                    e
                                ffic




        Signed the ____ day of _______________, 2019.
                          y O
                       op
                    C
                 ial




                                                     JUDGE PRESIDING
              fic
          of
        Un




                                                                                   PAGE 1
                                                                            10/22/20198:59:01AM
    Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD MarilynBurgess-DistrictClerk
                                                               Page 10 of 31
                                                                            HarrisCounty
                                                                            EnvelopeNo:37842040
                                                                            By:COLLINS,IRIST
                                                                            Filed:10/22/20198:59:01AM
                                      CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 ORDER ON DEFENDANTS’ NOTICE OF ELECTION OF
                    RESPONSIBILITY FOR IDOLINA STOCKERT




                                                            es
        Be it remembered that on this day, DEFENDANTS’ NOTICE OF ELECTION OF



                                                         rg
                                                     Bu
RESPONSIBILITY FOR IDOLINA STOCKERT was considered. Upon consideration of the
                                                  n
motion, the Court is of the opinion that Defendants’ request should be granted.
                                               ily
                                             ar


        It is, therefore, ORDERED, ADJUDGED and DECREED that IDOLINA STOCKERT
                                         M




is dismissed from this lawsuit with prejudice to refiling of same.
                                      of
                                    e
                                ffic




        Signed the ____ day of _______________, 2019.
                          y O
                       op
                    C
                 ial




                                                     JUDGE PRESIDING
              fic
          of
        Un




                                                                                         PAGE 1
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 11 of 31

                 2019-71232 / Court: 269




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 12 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 13 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 14 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 15 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 16 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 17 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 18 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 19 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 20 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 21 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 22 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 23 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 24 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 25 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 26 of 31




                                                          k
                                                      ler
                                                       tC
                                                    ric
                                                ist
                                           sD
                                         esrg
                                       Bu
                                   lyn
                               a ri
                            fM
                         eo
                       ffic
                   yO
                 op
               lC
            icia
         off
       Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 27 of 31




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                           sD
                                         es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                       ffic
                   yO
                 op
               C
             ial
          ffic
          o
       Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 28 of 31




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                           sD
                                         es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                       ffic
                   yO
                 op
               C
             ial
          ffic
          o
       Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 29 of 31




                                                          k
                                                      ler
                                                       tC
                                                    ric
                                                ist
                                           sD
                                         esrg
                                       Bu
                                   lyn
                               a ri
                            fM
                         eo
                       ffic
                   yO
                 op
               lC
            icia
         off
       Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 30 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-04159 Document 1-3 Filed on 10/24/19 in TXSD Page 31 of 31




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
